IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                            No. 13-0967V
                                        Filed: March 26, 2015
                                        (Not to be published)

*************************
BENJAMIN FOLLEN,                          *
                                          *
                   Petitioner,            *   Dismissal Decision; Flu; Brachial Plexitis
      v.                                  *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                   Respondent.            *
****************************
Howard Scott Gold, Esq., Gold Law Firm, LLC, Wellesley Hills, MA for petitioner.
Claudia Gangi, Esq., U.S. Dep’t. of Justice, Washington, DC for respondent.


                                               DECISION 1

Gowen, Special Master:

       On December 9, 2013, petitioner filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program [“the Program”], 2 alleging that he
suffered from brachial plexitis as a result of the influenza vaccine. The information in the
record, however, does not show entitlement to an award under the Program. On March
26, 2015, petitioner moved for a decision dismissing this petition.

       To receive compensation under the Program, petitioner must prove either 1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table, or 2)
that he suffered an injury that was actually caused by a vaccine. See §§ 13(a)(1)(A)

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner have 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or
“the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
and 11(c)(1). An examination of the record did not uncover any evidence that petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused.

        Under the Act, petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical
records or by the opinion of a competent physician. § 13(a)(1). In this case, because
there are insufficient medical records supporting petitioner’s claim, a medical opinion
must be offered in support. Petitioner, however, has offered no such opinion that
supports a finding of entitlement.

      Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that he suffered a “Table Injury” or that his injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                   /sThomas L. Gowen
                                   Thomas L. Gowen
                                   Special Master




                                             2